           Case 3:20-cv-01235-PAD Document 39 Filed 07/17/20 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

           SANDRA RODRÍGUEZ-COTTO;
            RAFELLI GONZÁLEZ-COTTO                            CIVIL No. 20-01235 (PAD)

                         Plaintiffs,                          RE: Preliminary and Permanent
                                                              Injunction
                              v.

    WANDA VÁZQUEZ-GARCED, Governor of
    Puerto Rico; INÉS DEL CARMEN CARRAU-
    MARTÍNEZ, Interim Secretary of Justice of Puerto
    Rico; PEDRO JANER, Secretary of the Department
    of Public Safety of Puerto Rico; HENRY
    ESCALERA, Commissioner of the Puerto Rico
    Police Bureau, all in their official capacities

                        Defendants.


          MOTION FOR RECONSIDERATION AS TO ORDER IN DOCKET NO. 38

TO THE HONORABLE COURT:

         COME NOW, co-defendants Wanda Vázquez-Garced, Governor of Puerto Rico; Inés

del Carmen Carrau-Martínez,1 Interim Secretary of Justice of Puerto Rico; Pedro Janer,

Secretary of the Department of Public Safety of Puerto Rico; and, Henry Escalera,

Commissioner of the Puerto Rico Police Department, all in their official capacities, without

waiving any right or defense arising from Title III of Puerto Rico Oversight, Management and

Economic Stability Act (“PROMESA”), 48 U.S.C. §§2101 et seq., and the Commonwealth’s

Petition under said Title or under this case and without submitting to the Court’s jurisdiction,

and through the undersigned attorney, very respectfully STATE and PRAY as follows:




1
 Originally, the Complaint was filed against then-Secretary of Justice, Dennise N. Longo-Quiñones, in her
official capacity. However, since Attorney Longo-Quiñones resigned, she has been automatically substituted
as a party by Hon. Inés del Carmen Carrau-Martínez, Interim Secretary of Justice. See Fed. R. Civ. P. 25(d).
         Case 3:20-cv-01235-PAD Document 39 Filed 07/17/20 Page 2 of 9




                                      I. INTRODUCTION

        On July 15, 2020, Defendants filed an Informative Motion in which they informed the

Court that Senate Bill No. 1582 had been signed into law and became Act No. 66-2020. See

Docket No. 35. However, on July 16, 2020, Plaintiffs filed a Motion to Compel Defendants to file

an authenticated copy of Act No. 66-2020 together with a certified translation, where they

essentially argued that: (1) they were “unable to locate an official copy of the Act”; and (2) they

require an official copy of Act No. 66-2020 and an official translation of the same in order to

amend their Complaint and motion for Preliminary Injunction. See Docket No. 37 at 1-2, ¶3.

Surprisingly, on that same date, this Court entered an Order in Docket No. 38 placing upon

Defendants the burden of translating Act No. 66-2020 by ordering that they translate the same

at the Commonwealth of Puerto Rico’s own expense, simply because they took the initiative of

informing the Court of the enactment of said statute. See Docket No. 33 at 3, ¶2 (“If SB 1582 is

signed into law the parties shall file a motion so informing the court.”) (emphasis ours).

       Defendants respectfully contend that the Court abused its discretion by requiring them

to use the Commonwealth’s taxpayers’ monies and limited resources to further Plaintiffs’ case.

If Plaintiffs are challenging the constitutionality of a statute and intend on requesting a

preliminary injunction to enjoin Defendants from enforcing a recently enacted statute, it is

them that have the burden of establishing their case and provide any document, including a

translated copy of the same, to the Court. See Nieves–Márquez v. Puerto Rico, 353 F.3d 108, 120

(1st Cir.2003) (establishing that plaintiffs bear the burden to demonstrate that all their case

meets all prongs for the issuing of a preliminary injunction). Moreover, Plaintiffs can easily

access an official copy of Act No. 66-2020 on the website of the Office of Legislative Services of




                                                2
          Case 3:20-cv-01235-PAD Document 39 Filed 07/17/20 Page 3 of 9




the Commonwealth of Puerto Rico, http://www.oslpr.org/sutra, and in microjuris.com since

July 15, 2020.

       Respectfully, Defendants argue that if this Court’s Order (Docket No. 38) is not

reconsidered, it will set an unfortunate precedent that opens the doors for other plaintiffs that

file a complaint against the Commonwealth, its officers or any other defendant to rely on them

to pay for their case expenses, no matter the costs, reasonability or merits. Therefore, pursuant

to the arguments that will be discussed in this motion, Defendants very respectfully request

this Court to reconsider the Order entered at Docket No. 38 and vacate the same for

constituting an error of law that results in a manifest injustice. No defendant should be

required to spend its resources to pay for materials that should be produced by the plaintiff to

further their case.

                 II. STANDARD OF A MOTION FOR RECONSIDERATION

       The Federal Rules of Civil Procedure “do not specifically provide for the filing of motions

for reconsideration.” Sánchez–Pérez v. Sánchez–González, 717 F.Supp.2d 187, 193–94 (D.P.R.

2010) (quoting Sánchez–Medina v. UNICCO Serv. Co., 265 F.R.D. 29, 32 (D.P.R. 2010)). “[I]t is

settled in this circuit[, however,] that a motion which ask[s] the court to modify its earlier

disposition of [a] case because of an allegedly erroneous legal result is brought under

Fed.R.Civ.P. 59(e).” Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 7 (1st Cir. 2005) (quoting In

re Sun Pipe Line Co., 831 F.2d 22, 24 (1st Cir. 1987)); see also Cent. Produce El Jibarito v. Luna

Commercial Corp., 880 F.Supp.2d 282, 284 (D.P.R. 2012) (quoting the same).

       Pursuant to Federal Rule of Civil Procedure 59(e), a district court will alter its original

order only if it “evidenced a manifest error of law, if there is newly discovered evidence, or in

certain other narrow situations.” Biltcliffe v. CitiMortgage, Inc., 772 F.3d 925, 930 (1st Cir. 2014)



                                                 3
          Case 3:20-cv-01235-PAD Document 39 Filed 07/17/20 Page 4 of 9




(quoting Global Naps, Inc. v. Verizon New England, Inc., 489 F.3d 13, 25 (1st Cir. 2007)). A motion

for reconsideration does “not provide a vehicle for a party to undo its own procedural failures

[or] allow a party [to] advance arguments that could and should have been presented to the

district court prior to judgment.” Iverson v. City of Bos., 452 F.3d 94, 104 (1st Cir. 2006) (citing

Aybar v. Crispin–Reyes, 118 F.3d 10, 16 (1st Cir. 1997)). “Rule 59(e) does not exist to allow parties

a second chance to prevail on the merits [... and] is not an avenue for litigants to reassert

arguments and theories that were previously rejected by the Court.” Harley–Davidson Motor

Co. v. Bank of New England–Old Colony, N.A., 897 F.2d 611, 616 (1st Cir. 1990). Since Defendants

contend that the Court erred in ordering Defendants to translate a statute that Plaintiffs have

stated that they will use to further an action against them, a reconsideration of the same is

warranted. Thus, a motion for reconsideration pursuant Federal Rule of Civil Procedure 59(e)

is the appropriate procedural vehicle in the instant case.

                                        III. DISCUSSION

       Pursuant to 48 U.S.C. § 864, “[a]ll pleadings and proceedings in the United States

District Court for the District of Puerto Rico shall be conducted in the English

language.” Similarly, Local Rule 5(g) requires in part, that “[a]ll documents not in the English

language which are presented or filed, whether as evidence or otherwise, must be accompanied

by a certified translation into English prepared by an interpreter certified by the Administrative

Office of the United States Courts.” The First Circuit has been very clear in establishing that

the Court cannot accept Spanish documents without a certified English translation. See Pea–

Crespo v. Puerto Rico, 408 F.3d 10, 14 (1st Cir.2005) (not an abuse of discretion for the district

court to exclude plaintiff's expert testimony where the plaintiff failed to provide an English

translation of expert's report and resume, and made no attempt to remedy the omission before



                                                 4
          Case 3:20-cv-01235-PAD Document 39 Filed 07/17/20 Page 5 of 9




the court). Thus, no document can be filed in a district court without prior leave and a certified

English translation.

       However, there is no statutory authority under any federal statute or elsewhere

allowing the expenditure of government funds as an aid to a plaintiff that has filed a

suit against state officers. Only in discovery proceedings has the First Circuit recognized

that a district court does not abuse its discretion in managing pretrial discovery by having each

party pay for adversaries’ expenses in connection with taking of depositions. See Navarro de

Cosme v. Hosp. Pavia, 922 F.2d 926 (1st Cir. 1991). Nevertheless, such discretion has not been

recognized to a district court as to the payment of translations to an adversary party, even when

that defendant is the state. In Tabron v. Grace, 6 F.3d 147, 159 (3d Cir. 1993), the Third Circuit

ruled that “[t]here is no [statutory provision] for the payment by the government of the costs

of deposition transcripts, or any other litigation expenses, and no other statute authorizes

courts to commit federal monies for payment of the necessary expenses in a civil suit brought

by an indigent litigant. See also Moss v. ITT Continental Baking Co., 83 F.R.D. 624, 625

(E.D.Va.1979) (quoting Haymes v. Smith, 73 F.R.D. 572, 574 (W.D.N.Y.1976)).

       The same logic must apply to the instant case since there is no statutory or other

authority that allows a district court to commit the state or territorial government’s monies to

fund a plaintiff’s suit. It is forceful to conclude that if federal courts have ruled that a defendant

does not have to pay for an indigent plaintiff litigation expenses, it certainly does not have to

pay for the litigation expenses of a plaintiff that has the resources to cover the same. Thus,

Defendants respectfully contend that the Court abused its discretion by requiring Defendants

to spend the Commonwealth taxpayers’ monies to aid Plaintiffs to amend a complaint and a

motion for preliminary injunction.



                                                  5
         Case 3:20-cv-01235-PAD Document 39 Filed 07/17/20 Page 6 of 9




       An error of law is an abuse of discretion. Aronov v. Napolitano, 562 F.3d 84, 88 (1st

Cir.2009) (en banc). An abuse also “occurs when a court, in making a discretionary decision,

relies upon an improper factor, neglects a factor entitled to substantial weight, or considers the

correct mix of factors but makes a clear error of judgment in weighing them.” Matamoros v.

Starbucks Corp., 699 F.3d 129, 138 (1st Cir.2012). In the instant case, the Court abused its

discretion by erroneously interpreting that Plaintiffs’ litigation expenses (translations) must be

covered by Defendants (Docket No. 38). In Gómez v. Myers, 627 F. Supp. 183, 186 (E.D. Tex.

1985), the U.S. District Court, E.D. Texas, had a similar controversy regarding if the defendants

had the obligation to pay for the translations of materials to aid an in forma pauperis indigent

plaintiff. When analyzing the parties’ positions, the Court concluded that it would be unfair, a

violation of due process and a penalty for being sued to order a defendant in a civil action to

pay for plaintiff’s litigation expenses. Specifically, the Court stated the following:

       The defendants or their employer, the State of Texas, likewise cannot be
       expected at this point in the proceedings to pay the cost of translating the
       claims against them. It would be unfair and a violation of due process to
       order a defendant in a civil action to pay the plaintiff's
       litigation costs without affording the defendant an opportunity to
       oppose their imposition. Otherwise, defendants would be penalized for
       being sued by [a plaintiff] regardless of the merits of the claim.

Gómez v. Myers, 627 F. Supp. 183, 186 (E.D. Tex. 1985) (emphasis ours).

       The Commonwealth—a debtor under Title III of PROMESA--cannot be held liable for

the payment of Plaintiffs’ expenses because not only would it be a due process violation, but

also would be a form of penalizing it for being sued. Defendants respectfully argue that since

Plaintiffs are the party challenging the constitutionality of a statute, any translation should be

covered by them. As explained before, other circuits have already ruled that there is no statute

that allows for the payment by the U.S. government of an in forma pauperis plaintiff civil



                                                 6
         Case 3:20-cv-01235-PAD Document 39 Filed 07/17/20 Page 7 of 9




litigation expenses, see Tabron, 6 F.3d 159, and Defendant contends that the same

interpretation must apply for ordinary plaintiffs that sue states or territories. The

Commonwealth taxpayers’ monies cannot be used as a fund to sustain every case filed against

it. Therefore, Defendants respectfully maintain that ordering it to pay for the translation of a

statute to aid Plaintiffs to amend their complaint and motion for preliminary injunction is a

clear abuse of discretion since there is no statutory authority for the Court to do so.

       The manifest injustice exception “requires a definite and firm conviction that a prior

ruling on a material matter is unreasonable or obviously wrong.” Ellis v. U.S., 313 F.3d 636, 648

(1st Cir.2002). Defendants argue that the Order entered at Docket No. 38, requiring it to

translate Plaintiffs’ complaint, was unreasonable and an error of law. The Commonwealth and

its officers are ordinary defendants and do not have more responsibility than other defendants

do in litigations against a plaintiff. This constitutes an unjust enrichment for the Plaintiffs at

the expense of the Commonwealth that is not supported by any statute or rule. See In re Lupron

Mktg. & Sales Practices Litig., 295 F. Supp. 2d 148 (D. Mass. 2003) (an unjust enrichment is a

benefit conferred on another whose retention of benefit at the other’s expense would be

unconscionable).

       The Order entered at Docket No. 38 must be reconsidered and vacated, since it would

constitute a manifest injustice to make Defendants spend its already limited and scarce

resources, as revealed by the Bankruptcy petition under Title III of PROMESA, translating a

statute that is being challenged by the Plaintiffs. Other district courts have gone as far as to

declare that requiring a defendant –even the State– to pay for the costs of translations of

plaintiffs, even if they have an in forma pauperis status, constitutes a violation of due process

of law. See Gómez, 627 F. Supp. 186. Defendants argue that the precedent that is being created



                                                7
          Case 3:20-cv-01235-PAD Document 39 Filed 07/17/20 Page 8 of 9




by this Court in requiring the defendants, much more a bankrupt defendant (the

Commonwealth), to pay for Plaintiffs’ translation is disastrous. This Court’s Order has the

devastating result that whenever the Commonwealth or its officers are sued, they will now have

to bear the burden of paying for their own litigation, as well as for the expenses of the plaintiffs,

in detriment of the debtor defendant. See id. Thus, it is respectfully requested that this Court

reconsiders the Order entered at Docket No. 38 and vacate the same to avoid the

manifest injustice and burdensome consequences that it will have not only in this case but also

in all others that follow.

                                        III. CONCLUSION

       Considering the above stated, Defendant respectfully request this Honorable Court to

GRANT the instant motion, reconsider and vacate the Order entered at Docket No. 38. No

defendant, no matter who it is, should be penalized and be held responsible for another parties’

litigation expenses. See Gómez, 627 F. Supp. 186 (“It would be unfair and a violation of due

process to order a defendant in a civil action to pay the plaintiff's litigation costs without

affording the defendant an opportunity to oppose their imposition”).

       WHEREFORE, Defendant requests that the Court GRANTS the present motion and,

consequently, reconsiders the Order entered at Docket No. 38, vacating the same.

        I HEREBY CERTIFY that the undersigned attorney electronically filed the foregoing

with the Clerk of the Court, which will send notification of such filing to the parties subscribing

to the CM/ECF System.




                                                 8
        Case 3:20-cv-01235-PAD Document 39 Filed 07/17/20 Page 9 of 9




      RESPECTFULLY SUBMITTED.

      In San Juan, Puerto Rico, this 17th day of July 2020.

INÉS DEL CARMEN CARRAU-MARTÍNEZ                               /s/ Juan C. Ramírez-Ortiz
Interim Secretary of Justice                                  JUAN C. RAMÍREZ-ORTIZ
                                                              USDC-PR No. 306507
WANDYMAR BURGOS-VARGAS                                        Department of Justice of Puerto Rico
Deputy Secretary in Charge of Litigation                      Federal Litigation Division
                                                              P.O. Box 9020192
SUSANA PEÑAGARÍCANO-BROWN                                     San Juan, Puerto Rico 00902-0192
Director of Legal Affairs                                     Email: juramirez@justicia.pr.gov
Federal Litigation and Bankruptcy Division                    Phone: (787)721-2900, ext. 1421




                                               9
